Title: From John Adams to John Taylor, 12 April 1824
From: Adams, John
To: Taylor, John


				
					Dear Sir
					Quincy April 12th. 1824
				
				I have received with kindness and thank fullness, your learned work upon the Constitution—I have had as much read to me as I  have been able to hear—but inted to have it all read to me if I liveIt is long since I have ceased to write read, speak or think upon Theories of Government and now I am on at half way on my eighty ninth year I am incapable of either. I see you have treated me with honor and Respect enough—but I think you have not correctly comprehended the intentions of my poor Books—that work was written under the old confederation, and had no relation at all to the general Government, it respected only a state Government, and particularly the Constitution of Massachusetts and others that resembled it, against Mr Turgot who had sincur censured them all, there is but one allusion—to the general Government in the whole work in that I expressly say that Congress is not a Reprecentative body, but a Diplomatic body, a Collection of Ambassadors from thirteen soverign States; a consolidated Government was never alluded to—or proposed nor recommended in any part of the work, Nor indeed in any moment of my Life did I ever approve of a consolidated government—or would have given my vote for it—A consolidated government, under a Monarchy an Aristocracy or Democracy or a mixture of either, would have flown to pieces, like a glass bubble under the first blow of a hammer on an Anvil. Nor had I any thoughts of recommending any hereditary Branch of any state government, but I am in capable of thinking clerely, or persuing any train of thought—of the present Constitution I can only say, with Father Paul “esto perpetua,” I sincerely wish it, but I cannot see how it can be converted into a consolidated Government. but I cannot enlarge—Again I thank you for your present and wish you may contribute to preserve the present Constitution,Being with great Respect your real / Friend, and most / humble Servant
				
					John Adams—
				
				
			